- Case 3:17-cr-00389-RS Document 226 Filed 09/01/20 Page 1 of 2

ei,

FILED

| \7 CRSA SEP 04 2020 5/a\/aca0

SUSAN ¥, SOONG

RS oI == SCANNED
Dear Honorable. Judge Richard Seeborg

| First, Z Would Like to apoligize 20 Yu Sif, and to
Your Courtfaem With the pines fespect, tor having to
addiess Wur Courtroom in this Tashion. \n Which You ae
already diare of the Global fendemic that We all are dealing
With, but do to the Kandemic, tm festrickd to any Movement
‘Within the institution, did Cannot go te the Lats Library to type
I 6. proper Motion. |
| AL fespectfully ask the Court to gecept this aS _a_matign
pursuant to 8 U.5.C.83586) Known a5 Compassionate Reease,
‘The Centers for Disease Con trol dc) Fas Said people tor th
Pre -Kxisting Condi tions ase at higher Pi9XK of Severe illness from
COVID-14. L, Dray Terry Mosby untortunately have Pie-Bristing
Conditions. V have High Blood Pressure (typertensionon luhich I take
medication tof. That being |odi Pine... 1 also suffer tram a
"Heart Murmur” These Conditions thet I suffer tram, Should be
Ghle to be verified Wie) my medical records, |
The Coronavirus disease a0i4 (coviD-M)is rapidly spreading In
all parts of the United States, including its prisons, There 15 Ne
Vaccine or cure tor this deadly disease. The Centers for Disease
‘Contnels COC) recommends protecting oneself fram the clisease by
om Frequent handwashing, frequent Sterilizing of Surfaces, and
‘individuals Semaining ata distance of at least Six feet trom
‘each other Lt is impossible to do that in this tacility,

sa
aa

Case 3:17-cr-00389-RS Document 226 Filed 09/01/20 Page 2 of 2

The Burean of Prisons (Bo?) Owes the duty of care to federal
inmates. In Which is filed by 18 L5.c. 2 YOYL.@G)A) and 3)

Whee Wilt V stay: 105 Harald Ave. /San Fanci sco, CA F4lia
With whom: Marsha Green /My Sons Mother
Phone: 415-910-471

Hou) will TL support My Self: Family financial Support intil, T obtain
employment, I have a Class B" Commercia|
license, L also fecieve SSL. |p which he
State of California. provides medical case for
Me,

My son Savon Green + 46-400 (03S [St ISC 73-40

th canih reach Navsha Greco) Please call a seal |

©
«4

hes ectfully. Submitted
, LU “eory Mosby 494 l-} 1]
S/A| /AORO
